Citation Nr: 0908407	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a condition 
manifested by right side pain.

2.  Entitlement to service connection for a condition 
manifested by right side pain.

3.  Entitlement to service connection for granulomatous 
disease.

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
December 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  
			
The Board notes that there does not appear to be a waiver of 
review by the agency of original jurisdiction for three pages 
of additional evidence received by VA since the last 
supplemental statement of the case.  However, as the single 
claim that is being adjudicated by the present decision is 
being granted, the Board finds there is no risk of prejudice 
to the Veteran from proceeding without the waiver.  Moreover, 
each of the three pages is either not relevant to the issue 
the Board is adjudicating, or is a duplicate of evidence 
already of record.  The three pages consist of a July 2007 
statement of Pramod A. Shah, M.D., an April 2008 x-ray of the 
Veteran's back, and a June 2008 lay statement.  The July 2007 
statement of Dr. Shah is an exact duplicate of evidence 
received by VA in August 2007.  The x-ray report and lay 
statement both pertain to the Veteran's back condition, which 
is being remanded for further development.  For all of these 
reasons, this additional  evidence needs not been reviewed by 
the RO prior to adjudication by the Board.

A September 2006 rating decision denied reopening service 
connection for coronary artery disease.  In March 2007, the 
Veteran filed a notice of disagreement with that decision.  A 
statement of the case must be issued on this claim.  
Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board notes that the Veteran's claim for depression has 
been developed by the RO, although inconsistently, as 
requiring new and material evidence.  In accord with recent 
caselaw, the Board emphasizes that new and material evidence 
is not required for this claim.  Although service connection 
for psychiatric conditions have been previously denied by VA 
in unappealed rating decisions of November 1991 and May 2004, 
the conditions adjudicated were an inadequate personality and 
an anxiety disorder.  The Veteran is currently seeking 
service connection for depression.  Because service 
connection was not previously denied for depression, a 
distinctly diagnosed disease, that disability is considered 
separate and distinct from the claims denied previously and 
must be considered de novo.  Boggs v. Peake, 520 F.3d 1330, 
1335 (Fed. Cir. 2008); See also Ephraim v. Brown, 82 F.3d. 
399, 402 (Fed. Cir. 1996).  

The Board further notes that in an August 2005 VA Form 21-
4138, the Veteran seeks non-service connected pension 
benefits.  It does not appear that any development has been 
taken in this regard.  This issue is referred to the RO for 
appropriate development.  

The issues of entitlement to service connection for a 
condition manifested by right side pain, granulomatous 
disease, a back condition, depression, and coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2001 rating decision denied service 
connection for right side pain.

2.  The evidence pertaining to the Veteran's right side pain 
received subsequent to the June 2001 rating decision was not 
previously received, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1. The June 2001 rating decision that denied service 
connection right side pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for right side pain. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2001 rating decision, the Veteran was denied 
service connection for right side pain, and he was advised of 
his appellate rights that same month.  The Veteran did not 
appeal this decision and it became final.  In May 2003 the 
Veteran filed a claim to reopen his previously denied claim 
for service connection for right side pain.  For claims such 
as this received on or after August 29, 2001, a claim shall 
be reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence received since the June 2001 rating decision 
denying the Veteran's claim for service connection for right 
side pain includes VA treatment records and private medical 
treatment records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim, and it is 
not cumulative or redundant of existing evidence.  A review 
of the June 2001 rating decision reveals that the Veteran's 
claim for service connection was denied because the Veteran 
did not manifest a current or chronic disability involving 
right side pain.  Since that time, documentation of the 
Veteran's chronic abdominal/right side pain is replete 
throughout the medical record.  For example, starting in 
November 1973 a hospitalization documented severe right lower 
quadrant abdominal pain.  The Veteran's appendix was removed, 
however this did not appear to resolve the problem.  A number 
of subsequent treatment notes, including treatment notes of 
August 1975, August 1984, September 1986, February 1991, 
February 1995, May 2004, June 2005, August 2005, and June 
2006, continuously document the Veteran's complaints of 
abdominal/right side pain.  In June 2005, the Veteran 
underwent a CT scan, and was diagnosed with an aneurismal 
dilation of the abdominal aorta, however, subsequent VA 
treatment notes indicate that this diagnosis was in error.  
The correct etiology of the Veteran's pain is unclear as he 
has been diagnosed with a number of conditions in addition to 
the aneurismal dilation of the abdominal aorta, including 
diverticulitis, kidney stones, gastroesophageal reflux 
disease, and a hiatal hernia.  However, as the record clearly 
reflects a chronic condition since 1973, as well as a number 
of possible diagnoses, the Board finds the claim must be 
reopened.  38 C.F.R. § 3.303(b). 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the Veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopens the Veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a condition manifested by 
right side pain is reopened.


REMAND

A remand of the Veteran's service connection claims is 
necessary in order to properly develop the claims.  First, 
the record shows that the Veteran has been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1989.  This is reflected in a VA treatment record 
of September 2006, and in a September 2005 VA Form 21-4138 
the Veteran stated he receives these benefits. The SSA 
decision, and all records considered by the agency in 
deciding the Veteran's claim for disability benefits, must be 
obtained before adjudication can take place.  See Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2007).

The record also shows there are outstanding treatment records 
to obtain.  At the Veteran's June 2008 hearing he testified 
that he underwent surgery on his back shortly after his 1970 
discharge at a medical clinic in Johnson City by a Dr. 
Anderson.  These records are not associated with the claims 
file and should be requested.  In addition, at the hearing 
the Veteran apparently read into the record from a positive 
nexus statement concerning is back condition, dated from 2008 
and authored by a surgeon at VA.  This statement is not in 
the claims file and should also be requested.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  

A remand is additionally required in order to afford the 
Veteran a VA examination to determine the nature and etiology 
of right side pain and depression. In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the Veteran has been diagnosed with major depressive 
disorder, documented, for example, in a March 2007 VA 
treatment note.  The Veteran's various diagnoses concerning 
his right side pain have already been discussed above.  As 
for in-service incurrence, an undated service treatment 
record diagnoses the Veteran with a "suicidal gesture," as 
he was found with two superficial lacerations of the right 
wrist.  He was subsequently discharged from service due to 
ineptness, inadaptability, poor judgment, lack of social 
compatibility, lack of emotional stamina, and a marked 
inability to adjust.  This suggests that a psychiatric 
problem may have existed in service.  As for his right side 
pain, a service treatment record of December 1970 documents 
the Veteran's complaint in this regard.  The Veteran has 
never been afforded a VA examination for these conditions.  
An examination is necessary to determine whether there is any 
link between the current conditions, and these service 
treatment records.

Finally, in a September 2006 rating decision the RO denied 
reopening the Veteran's claim for service connection for 
coronary artery disease.  In March 2007 the Veteran submitted 
a written notice of disagreement with that decision.  Where 
an SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The Veteran has been receiving 
disability benefits since 1989).
	
2.  Ask the Veteran to provide any 
information necessary in order to obtain 
the 2008 positive nexus statement 
pertaining to his back condition authored 
by the VA surgeon, in accord with his 
testimony at the June 2008 hearing.  
Thereafter, obtain and associate with the 
claims file such records.
3.  Contact the Veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain the 
surgical records of Dr. Anderson from the 
medical clinic in Johnson City from 1970, 
in accord with his June 2008 hearing 
testimony.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.

4.	Afford the Veteran a VA examination 
with the 
appropriate specialist(s) to ascertain 
the nature and etiology of the following 
conditions:
a.	depression
b.	right side pain  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

5.  The RO should issue an SOC with 
respect to the  coronary artery disease 
claim.  The appellant should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

After all of the above actions have been completed and the 
Veteran has been given adequate time to respond, readjudicate 
his claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


